DETAILED ACTION
1.	This office action is a response to communication submitted on 12/17/2019.
Information Disclosure Statement
2. 	The information disclosure statement(s) (IDS) submitted on 1/29/2020 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
3. 	Claims 1-9 and 11-19 are presented for examination.
Claim Rejections – 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-9 and 11-19 are rejected under 35 U.S.C. 103 as being anticipated/unpatentable by ROGG ANDREAS (DE 19758518 B4) in view of BUEHRLE et al. (JP 2013526828 A).
In regards to claims 1, 7 and 9, ROGG ANDREAS shows (Figs. 1-2) a method  and its corresponding apparatus (device) and tangible machine-readable memory having stored thereon a computer program (Controller) for moving an actuator (i.e. 30) in an actuator device (Fig. 1) to a target position (pars. 14 and 17, i.e. control parameter position implies a difference between a target position and a measured position), wherein the actuator device comprises at least a motor (i.e. Mi1-M3, pars. 30, 92-93), a transmission and the actuator coupled to the motor via the 
determining, by a device comprising at least one processing device, (i.e. 10) a rotational rate of the motor based on a motor voltage, a motor current, and a motor temperature (pars. 14, 40-42, 281-285 and 196-197); 
ascertaining, by the device, a speed of the actuator based on the rotational rate and a gear ration translation factor of the transmission (pars. 92-93, 112, 136-137, 161); 
detecting a reconstructed position of the actuator (pars. 21-22);
generating a control signal which is designed to cause the movement of the actuator into the target position using the reconstructed position (see pars. 14 and 17, i.e. control parameter position implies a difference between a target position and a measured position).
Although ROGG ANDREAS implicitly discloses a redundancy for reconstructing the position of the actuator (i.e. par. 156), ROGG ANDREAS does not explicitly discloses determining, by the device, a reconstructed position of the actuator based on the speed and a travel time. 
However, BUEHRLE further discloses and shows (Fig. 1) a position control device for actuator system (1) for actuating a flap, particularly in a motor vehicle, comprising a drive device (4) comprising an electronic rectifying motor; a movable actuating member (6); and a drive device (4), wherein it can be monitored that the position where the actuator is controlled corresponds to the actual operating position of the operating member. On the other hand, the position of the actuating member can be adjusted using the current position detected by the position sensor. In this case, the measured current position is adjusted in comparison with a predetermined target position. Moreover, the position of the rotor acting on the actuating member (6) is calculated by 
Thus, given the teaching of BUEHRLE, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system so to provide reconstructed position (correction) to be determined as precisely as possible at simultaneously low cost, consequently improving the system reliability and efficiency.
In regards to claims 2, 11 and 15, BUEHRLE further comprising comparing the target position with the reconstructed position, wherein the control signal for controlling the motor is determined using a result of the comparison (see Fig. 1, background and claims).
In regards to claims 3, 12 and 16, ROGG ANDREAS implicitly discloses determining the reconstructed position by integrating the speed over the travel time (i.e. pars. 281-285).  
In regards to claims 4-5 and 13-14 and 17-18, ROGG ANDREAS implicitly discloses determining a rotational rate based on an engine characteristic and determining, by the device, an intermediate rotational rate using the motor current, the motor temperature, and another engine characteristic, wherein the rotational rate is determined using the intermediate rotational rate, the motor voltage, and a correction factor.   (see pars. 234-243 and 277, a method that is 
In regards to claims 6 and 19, ROGG ANDREAS discloses wherein the control signal is configured to provide a voltage for moving the actuator to the target position on the motor (pars. 174-176). 
In regards to claims 8, ROGG ANDREAS shows (see Figs. 1-6, 14-24) an actuator a the motor, the transmission, the actuator, and the device according to claim 7.

Related Prior Arts
6.	The following related prior arts made of record are considered pertinent to applicant’s disclosure to further show the general state of the art and may be applied alone or in combination for rejection of the claims.
KATAOKA et al. (JP 2007058277 A). further discloses a position control device for a feed shaft in a machine tool or the like, wherein a reconstructed position (i.e. position command correction amount) of the actuator (i.e. 12 along 13 and 14) based on the speed and a travel time (i.e. elapsed time, displacement amount and speed instruction value), see page 2, i.e. A movement direction determination device that detects the movement direction or rotation direction of the feed shaft or servo motor, and the feed shaft or support from the speed command value or the speed detection value. Stop time counter that detects the elapsed time after detecting the stop of the motor operation, and the displacement amount, the moving or rotating direction of the feed shaft or servo motor, the stop of operation of the feed shaft or servo motor And a position command correction 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday (9am to 5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 




/JORGE L CARRASQUILLO/Primary Examiner Engineer, Art Unit 2846